                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MLC'S SECOND
                                   9              v.                                       MOTION FOR LEAVE TO FILE A
                                                                                           MOTION FOR RECONSIDERATION
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                           Re: Dkt. No. 558
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          MLC has filed a second motion for leave to file a motion for reconsideration of a portion of

                                  14   this Court’s Order Granting in Part and Denying in Part Micron’s Motion to Strike Portions of the

                                  15   Lee Report.1 Specifically, MLC requests reconsideration of the portion of the order striking

                                  16   paragraph 212 of the Lee Report. MLC has not demonstrated that reconsideration is warranted. See

                                  17   generally Civ. L.R. 7-9(b). Accordingly, MLC’s motion is DENIED.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 24, 2019                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26          1
                                                 Apropos of nothing relevant to the motion, MLC submitted as Exhibit A to the motion the
                                  27   parties’ extensive e-mail correspondence with Judge Corley’s chambers regarding scheduling the
                                       settlement conference in this case. This correspondence did not aid the Court in any way, and the
                                  28   Court finds that it is generally not appropriate for the parties to file any communications regarding
                                       settlement matters with the district court judge.
